MEMORANDUM **
Philiphus Rafael Tan and Lina Tjiptadi, natives and citizens of Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision denying their application for withholding of removal and protection under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Lolong v. Gonzales, 484 F.3d 1173, 1178 (9th Cir. 2007) (en banc), and we deny the petition for review.
The IJ denied Tan’s asylum application claim as time barred. Tan does not challenge this finding in his opening brief.
Substantial evidence supports the BIA’s conclusion that the events that occurred to the petitioners in Indonesia do not rise to the level of past persecution, see Prasad v. INS, 47 F.3d 336, 339 (9th Cir.1995). Furthermore, even assuming the disfavored group analysis set forth in Sael v. Ash*642croft, 386 F.3d 922, 927-29 (9th Cir.2004), applies to Chinese Christians seeking withholding of removal, the petitioners have not established a clear probability of persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir.2003). Finally, the record does not compel the conclusion that the ethnic and religious strife in Indonesia amounts to a pattern and practice of persecution against ethnic Chinese Christians in Indonesia. See Lolong v. Gonzales, 484 F.3d at 1180-81. Petitioners’ future fear of persecution is further undermined by the unharmed presence of similarly situated family members in Indonesia. See Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001). Finally, the record does not compel the conclusion that a political opinion would be imputed to the petitioners. See Molina-Estrada v. INS, 293 F.3d 1089, 1094-95 (9th Cir.2002).
Substantial evidence supports the agency’s denial of CAT relief because the petitioners have not demonstrated that it is more likely than not that he will be tortured if returned to Indonesia. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir. 2006)
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.